ORDER

PER CURIAM.
Appellant, Justine Keaveny, appeals the trial court’s judgment upholding the Director’s revocation of her Missouri driver’s license for accumulating 12 or more points in one year due to her conviction for driving while suspended. At trial, Appellant alleged that the revocation was improper because the suspension that gave rise to her conviction was improper. Appellant, however failed to file a timely petition for review of the earlier suspension.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).